
	

113 HR 4792 IH: Empower Employees Act
U.S. House of Representatives
2014-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4792
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2014
			Mr. Meadows (for himself, Mrs. Blackburn, Mr. Duncan of South Carolina, Mr. Gohmert, Mr. Hensarling, Mrs. Ellmers, Mr. Farenthold, Mr. Stutzman, Mrs. Lummis, Mr. Huelskamp, Ms. Jenkins, Mr. Collins of Georgia, Mr. Price of Georgia, Mr. Sessions, Mr. Schweikert, Mr. Gingrey of Georgia, Mr. Wilson of South Carolina, Mr. Fincher, Mr. Lamborn, Mr. Westmoreland, Mr. DesJarlais, Mr. Bishop of Utah, Mrs. Black, Mr. Carter, Mr. Brady of Texas, Mr. Barr, Mr. Ross, Mr. Chabot, Mr. Womack, Mr. Gowdy, Mr. Crawford, Mr. Pearce, Mr. Coble, Mr. King of Iowa, Mr. Pompeo, Mr. Fleischmann, Mr. Perry, Mr. Scalise, Mrs. Bachmann, Mr. Bentivolio, Mr. DeSantis, Mr. Marchant, Mr. Stockman, Mr. Boustany, Mr. Nugent, Mr. Sensenbrenner, and Mr. Jordan) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to provide that agencies may not deduct labor organization
			 dues from the pay of Federal employees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Empower Employees Act.
		2.Labor organization dues not deductible from pay
			(a)In generalChapter 71 of title 5, United States Code, is amended by striking section 7115 and inserting the
			 following:
				
					7115.Labor organization dues not deductible from pay
						(a)In generalAn agency may not deduct any amount from the pay of an employee for the dues of a labor
			 organization.
						(b)RestrictionAppropriated funds may not be used to pay an employee who makes deductions described in subsection
			 (a).
						(c)DefinitionFor purposes of this section, the term agency means—
							(1)an Executive agency (as defined in section 105), the United States Postal Service, and the Postal
			 Regulatory Commission;
							(2)an office, agency, or other establishment in the legislative branch;
							(3)an office, agency, or other establishment in the judicial branch; and
							(4)the government of the District of Columbia..
			(b)Postal Service amendmentSection 1205 of title 39, United States Code, is repealed.
			(c)Clerical amendmentThe table of sections at the beginning of chapter 71 of title 5, United States Code, is amended by
			 striking the item relating to section 7115 and inserting the following:
				
					
						7115. Labor organization dues not deductible from pay..
			3.Effective dates; transition provisions
			(a)Effective dateThe amendments made by this Act shall take effect on the date of enactment of this Act.
			(b)Transition provisions
				(1)Current deductions for dues of an exclusive representativeNothing in this Act shall, in the case of an assignment received before the date of enactment of
			 this Act under subsection (a) of section 7115 of title 5, United States
			 Code (as then in effect), cause the termination of such assignment before—
					(A)the date on which such assignment is revoked, in accordance with the last sentence of such
			 subsection (a) (as last in effect before such date of enactment); or
					(B)if earlier, the date determined under paragraph (1) or (2) of subsection (b) of such section 7115
			 (as last in effect before such date of enactment).
					(2)Current deductions for dues of other labor organizationsNothing in this Act shall, in the case of a voluntary allotment made before the date of enactment
			 of this Act under subsection (c) of section 7115 of title 5, United States
			 Code (as then in effect), cause the termination of such allotment before
			 the date on which the underlying agreement (under authority of which such
			 allotment is being made) ceases to have effect, whether by reason of
			 section 7115(c)(2)(B) of such title 5 (as last in effect before such date
			 of enactment) or otherwise.
				(3)Current deductions for dues of a labor organization from Postal Service employeesNothing in this Act shall, in the case of a written assignment received before the date of
			 enactment of this Act under section 1205 of title 39, United States Code
			 (as then in effect), cause the termination of such assignment before the
			 date on which such assignment—
					(A)is revoked in accordance with such section (as last in effect before such date of enactment); or
					(B)otherwise expires.
					(c)Nonrenewability
				(1)In generalAn agreement between an agency and a labor organization, entered into before the date of enactment
			 of this Act under subsection (a) or (c) of section 7115 of such title 5
			 (as then in effect), shall not, to the extent that it relates to
			 deductions for the payment of dues of such labor organization, be subject
			 to renewal or extension.
				(2)Postal ServiceA written assignment received by the United States Postal Service under section 1205 of title 39,
			 United States Code (as then in effect) or an agreement between the United
			 States Postal Service and any organization of employees in effect pursuant
			 to 1205(b) of such title (as then in effect), shall not, to the extent
			 that it relates to deductions for the payment of dues of such
			 organization, be subject to renewal or extension.
				(d)DefinitionsFor purposes of this section, the terms agency, exclusive representative, and labor organization have the respective meanings given such terms in section 7103 of title 5, United States Code.
			
